Title: To John Adams from François Adriaan Van der Kemp, 10 May 1819
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Oldenbarneveld 10 May. 1819


Although my health is very indifferent, and my eyes soo weak and dim, that within a fortnight, I could Scarce affect any thing, either by labour or in writing—yet I must indulge the gratification of thanking you, for the few affectionate lines with which your kindness favoured me with. My Physician Says—all will be Soon well—the chief remedies are—abstinentia et quiete.Was your life less useful—your merits less distinguished, you would be less vexed by the importune correspondents—but every one is anxious to gather a little of the fruits of Such an adorned garden, and the powerful motive—to resists the Same temptation is—that unasked you have bestowed So much on your friend—and—although I have lost a powerful advocate with you—yet I am not apprehensive, that I Shall or can be Entirely forgotten—
My indisposition, has Since a fortnight prevented me, to do great exertions—nevertheless—Since jan. nearly 1000 pages have been accomplished—The intercourse between N. Engl—principally Boston and Newhaven—was considerable about the middle of the 17-cent: wares and merchandises—even vessels were Send thither, and the payments made in beef—pork—peas—wheat—the two later art.—at the Same price—and in part in loose Seawant.
I Spend—this winter a great part of my time—in ransacking writings of the 15 and 16 Cent—and principally of Italian Literature—and have been well paid—but only regret, that I can do no more—what treasures must there yet be in Italy—to illume Political and Ecclesiastical history—I know not—if Danina, whom I never Saw—has consulted these, and examined th. libraries with regard to their numerous Republican Governments—and Ecclesiastical State—This Herculean task required an Adams—at the time—when you wrote the Defence.
It is evident—that long before Luther and calvin the Seeds of Reformation were Scattered through Italy—and even in germany—with a liberal hand—by numerous individuals, who assaulted clerical power—and undermined its foundation—by Exposing their vices and follies—and gradually initiating men in their natural rights—I could expatiate in particulars—could I tell you Something new—one fact—which Struck me, I will mention—I was before in the opinion—that the fall of the eastern empire—the flight of the greeks to the Italy, was one of the first—and great causes—of the revival of Literature—I never reflected before on the expulsion of the Jews from the east by the Arabs about the middle of the 12 cent—their Settlements in Spain—their Spreading in Italy—and Germany—
I hope, that the political State of Government—will permit your Son—to visit once more—his parental Seat, and that you may be So happy—as to meet in health—this I pray, you may enjoy—till your Summons comes—and it is a high gratification, that I may rest assured, that I Shall not be forgotten—but may even then be recommended to or other—who may—for your Sake—continue their attentions to one—who is and was and Shall remain—as long my heart beats— / My Dear and respected Sir! / Your obliged frend!

Fr. Adr. vanderkemp




